
	
		I
		111th CONGRESS
		1st Session
		H. R. 1310
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Pallone (for
			 himself, Mr. Reichert,
			 Mr. Yarmuth,
			 Mr. Grijalva,
			 Ms. Woolsey,
			 Mr. George Miller of California,
			 Mrs. Tauscher,
			 Mr. McNerney,
			 Mr. Stark,
			 Ms. Eshoo,
			 Mr. Honda,
			 Ms. Zoe Lofgren of California,
			 Mr. Farr, Mrs. Capps, Mr.
			 Sherman, Mr. Berman,
			 Mr. Schiff,
			 Mr. Waxman,
			 Ms. Watson,
			 Ms. Harman,
			 Ms. Loretta Sanchez of California,
			 Mr. Filner,
			 Mrs. Davis of California,
			 Ms. Lee of California,
			 Ms. DeGette,
			 Mr. Polis of Colorado,
			 Ms. DeLauro,
			 Mr. Murphy of Connecticut,
			 Ms. Norton,
			 Ms. Corrine Brown of Florida,
			 Mr. Meek of Florida,
			 Mr. Wexler,
			 Ms. Wasserman Schultz,
			 Mr. Hastings of Florida,
			 Mr. Lewis of Georgia,
			 Mr. Abercrombie,
			 Ms. Hirono,
			 Mr. Rush, Mr. Gutierrez, Mr.
			 Davis of Illinois, Ms.
			 Schakowsky, Mr. Carson of
			 Indiana, Mr. Chandler,
			 Mr. Neal of Massachusetts,
			 Mr. McGovern,
			 Mr. Frank of Massachusetts,
			 Mr. Tierney,
			 Mr. Markey of Massachusetts,
			 Mr. Capuano,
			 Mr. Delahunt,
			 Mr. Sarbanes,
			 Ms. Edwards of Maryland,
			 Mr. Cummings,
			 Mr. Van Hollen,
			 Mr. Kildee,
			 Mr. Levin,
			 Ms. Kilpatrick of Michigan,
			 Mr. Conyers,
			 Ms. McCollum,
			 Mr. Ellison,
			 Mr. Clay, Mr. Carnahan, Mr.
			 Cleaver, Mr. Price of North
			 Carolina, Mr. Shuler,
			 Mr. Miller of North Carolina,
			 Ms. Shea-Porter,
			 Mr. Hodes,
			 Mr. Andrews,
			 Mr. Rothman of New Jersey,
			 Mr. Payne,
			 Mr. Holt, Mr. Sires, Mr.
			 Engel, Mr. Bishop of New
			 York, Mr. Ackerman,
			 Mr. Nadler of New York,
			 Mr. Weiner,
			 Mrs. Maloney,
			 Mr. Rangel,
			 Mr. Serrano,
			 Mr. Hinchey,
			 Mr. Higgins,
			 Ms. Slaughter,
			 Mr. Kucinich,
			 Ms. Sutton,
			 Mr. Ryan of Ohio,
			 Mr. Wu, Mr. Blumenauer, Mr.
			 DeFazio, Mr. Sestak,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Schwartz,
			 Mr. Kennedy,
			 Mr. Langevin,
			 Mr. Cohen,
			 Mr. Moran of Virginia,
			 Mr. Connolly of Virginia,
			 Mrs. Christensen,
			 Mr. Inslee,
			 Mr. McDermott,
			 Mr. Smith of Washington,
			 Ms. Baldwin,
			 Mr. Kirk, Mr. Smith of New Jersey,
			 Mr. Wolf, Mr. McHugh, Mr.
			 Platts, Mr. Hall of New
			 York, Ms. Velázquez,
			 Mr. Cooper,
			 Ms. Tsongas,
			 Mr. Pascrell,
			 Mr. Braley of Iowa,
			 Ms. Pingree of Maine,
			 Mr. Olver, and
			 Mr. Himes) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify that fill material cannot be comprised of waste.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Water Protection
			 Act.
		2.Definition of
			 fill materialSection 502 of
			 the Federal Water Pollution Control
			 Act (33 U.S.C. 1362) is amended by adding at the end the
			 following:
			
				(26)Fill
				materialThe term fill material means any pollutant
				which replaces portions of the waters of the United States with dry land or
				which changes the bottom elevation of a water body for any purpose. The term
				does not include any pollutant discharged into the water primarily to dispose
				of
				waste.
				.
		
